Citation Nr: 0117793	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  00-18 058	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an effective date earlier than November 26, 
1996, for the grant of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to March 
1989.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The RO received an initial claim for TDIU on November 26, 
1996.

3.  Prior to November 26, 1996, the veteran had the following 
service-connected disabilities: herniated nucleus pulposus at 
the L5-S1 level with bulging disc at L3-L4 and L4-L5, 
evaluated as 40 percent disabling and residuals of cervical 
fractures with paravertebral and trapezius myositis, 
evaluated as 10 percent disabling.  The combined service-
connected disability rating was 50 percent.

4.  The veteran's rating for his service-connected herniated 
nucleus pulposus at the L5/S1 level with bulging disc at 
L3/L4 and L4/L5, was increased from 40 to 60 percent, 
effective from November 26, 1996.

5.  Commencing November 26, 1996, the veteran had the 
following service-connected disabilities: herniated nucleus 
pulposus at the L5/S1 level with bulging disc at L3/L4 and 
L4/L5, evaluated as 60 percent disabling and residuals of 
cervical fractures with paravertebral and trapezius myositis, 
evaluated as 10 percent disabling.  The combined service-
connected disability rating was 60 percent.

6.  It is not factually ascertainable that the veteran was 
entitled to a TDIU at any time during the one-year period 
prior to November 26, 1996.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 26, 
1996, for a total rating based on individual unemployability 
due to service connected disabilities have not been met.  
38 C.F.R. § 5110 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.102, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In April 2000, the RO sent 
the veteran a copy of the rating decision, and a statement of 
the case in July 2000.  The statement of the case discusses 
the evidence of record, the applicable statutory and 
regulatory law and the reasons and bases for the denial of 
his claim.

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
this issue, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claim 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Law and Regulations

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2000).  An increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

VA will grant a total rating for compensation purposes based 
on unemployability where the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may 
be assigned where the schedular rating is less than total and 
when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disability, provided, however, that if there is 
only one such disability, it must be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16.

If the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

Factual Background

The veteran contends that the effective date for his total 
rating for individual unemployability should be in November 
1995, one year before the date he filed for a TDIU.  In order 
for an earlier effective date to be granted, it must be 
factually ascertainable that an increase in service-connected 
disabilities, so as to preclude employment, occurred prior to 
November 26, 1996, the date of the receipt of the claim for 
TDIU. 

The veteran's application for TDIU was received on November 
26, 1996.  

The veteran's VA vocational rehabilitation records indicate 
that he completed twelve months of non-pay experience in July 
1995 and was employed in a temporary appointment afterwards.  
He interrupted his employment activity due to personal 
problems in August 1995.  The November 1995 closure statement 
indicates that the veteran's medical condition was under 
control at the time and that he was receiving treatment.  
Under the vocational rehabilitation program he had received a 
bachelor's degree in business administration and had 
completed his non-pay work experience and employment plan.  
He had obtained employment at that time with the U.S. Post 
Office as a distribution clerk and his case was to be 
assigned to rehabilitated status.

A review of the evidence associated with the claims folder in 
the period from November 1995 to November 1996 consists 
primarily of private medical reports.  In May 1996, the 
veteran was seen at the Mennonite General Hospital (MGH) 
outpatient clinic for treatment of a nonservice-connected 
respiratory infection.  In September 1996, he was seen at the 
MGH for treatment of nonservice-connected bronchial asthma.  
A September 1997 response to VA request for employment 
information, indicates that the veteran worked for VA for 
approximately three weeks, and submitted his resignation in 
August 1995 because of personal illness.

A July 1999 rating decision increased the veteran's rating 
for his lumbar spine condition from 40 percent to 60 percent, 
effective from October 16, 1997.  A March 2000 rating 
decision amended the effective date to November 26, 1996 and 
also granted TDIU, effective from November 26, 1996.

Analysis


As noted previously, prior to November 26, 1996, the veteran 
was service-connected for: herniated nucleus pulposus, L5/S1 
with bulging disc at L3/L4 and L4/L5, evaluated as 40 percent 
disabling; and residuals of cervical fractures with 
paravertebral and trapezius myositis, evaluated as 10 percent 
disabling.  His combined rating was 50 percent disabling.  
Therefore, prior to November 26, 1996, the veteran did not 
meet the regulatory percentage criteria.  38 C.F.R. § 
4.16(a).  Furthermore, a review of the evidence for the 
period from November 1995 to November 1996 reflects treatment 
for nonservice-connected disabilities.  Based on the record, 
it is not factually ascertainable that an increase in service 
connected disabilities had occurred so as to preclude the 
veteran from obtaining and maintaining substantially gainful 
employment.

Consideration has been given to whether an extra-schedular 
rating may be assigned where the veteran is unemployable due 
to service-connected disability.  However, the Board is once 
again bound by regulations governing the effective date if 
increased ratings, even when considering an extra-schedular 
basis.  Once again, it is not factually ascertainable that an 
increase in service connected disabilities had occurred from 
November 1995 to November 1996 so as to consider an award 
even on an extra-schedular basis.

ORDER

Entitlement to an effective date earlier than November 26, 
1996 for the award of TDIU is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

